Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gary L. Wise appeals the district court’s order adopting the magistrate judge’s recommendation to dismiss his claims against Defendants after a 28 U.S.C. § 1915A (2006) review. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. Wise v. Floyd, 8:09-cv-00454-HMH, 2009 WL 803712 (D.S.C. Mar. 25, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *909and argument would not aid the decisional process.

AFFIRMED.